Citation Nr: 1524226	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2003 and had additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In March 2015 the Veteran and his spouse testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the Veterans Benefits Management System (VBMS).  At the Board hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2013).  The record was held open, but no additional evidence was received.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran changed representatives during the pendency of the claim.  Initially, he was represented by the National Association of County Veterans Service Officers, Inc.  He subsequently changed his representative to Mr. John Dorrity; he is recognized as the current representative.

The issue of entitlement to service connection for depression is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his March 2015 Board hearing, the Veteran withdrew his appeal for service connection for depression.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for depression are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his March 2015 Board hearing, the Veteran withdrew his appeal for service connection for depression.  As the Veteran withdrew his appeal with respect to this issue during his testimony before the Board, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

The appeal as to the issue of service connection for depression is dismissed.


REMAND

The Veteran contends that service connection is warranted for cervical spondylosis, lumbar degenerative disc disease, and sleep apnea as the disabilities are related to or had their onset in service.  Specifically, the Veteran testified before the undersigned, and stated to VA examiners, that he was in a motor vehicle accident in 2002 when he was stationed in England.  The Veteran testified that he was driving a Humvee that flipped over with him and three cadets inside.  He stated that he experienced back pain and sleep apnea after the accident.

At the outset, the Board notes that complete service personnel records, which may provide information related to the accident, are not associated with the electronic claims file and should be obtained on remand.

The Veteran and his representative also testified as to additional evidence that may be outstanding and should be sought on remand.  Specifically, it was stated that a Provost Marshall report is prepared after an accident involving a motor vehicle.  To date, there has been no attempt to acquire such documentation.  Moreover, treatment records from the Royal Air Force (RAF) Base hospital in Upper Heyford in the United Kingdom should also be sought on remand.  Finally, the Veteran should be afforded another opportunity to submit private treatment records identified during the aforementioned hearing, to include records from his chiropractor, "Free Hope" or "Freehold" facility, and Immediate Medical clinics.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all non-VA health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  He should be specifically asked to provide or authorize the release of any records from his chiropractor, "Free Hope" or "Freehold" facility, and Immediate Medical clinics.  Undertake any necessary development based on his response.

2.  Obtain all of the Veteran's VA treatment records not already associated with the electronic claims file. 

3.   Obtain all of the Veteran's service personnel records not already associated with the electronic claims file. 

4.  Contact the appropriate service department and/or records custodian(s), including the Provost Marshall at the RAF Base in Upper Heyford in the United Kingdom, to see if there was a report created pertaining to the 2002 motor vehicle accident and to request any medical records pertaining to treatment following the accident at the RAF Base in Upper Heyford.

5.  After completing all actions set forth above and any additional notification and/or development needed as a consequence of the development completed above, readjudicate the remanded claims.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


